DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 3/28/22 has been considered and entered.  Claims 1-20 have been canceled.  Claims 21-30 have been added and are the only remaining claims active in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24 and 25, the term “the conductive material” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26,28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2008-243888.
JP 2008-243888 teaches a polarizable electrode layer mainly comprising activated carbon is formed on a collector made of metal foil, a positive electrode lead wire is connected to the electrode layer, and an electrode layer mainly comprising carbon material or silicon is formed on a collector composed of metal foil and a negative electrode lead wire is connected to produce a negative electrode. A step of manufacturing an element by laminating or winding the positive and negative electrodes in a state where the respective electrode layers face each other with a separator interposed therebetween, and a step of housing the element in a metal case together with an organic electrolyte containing lithium ions ; and a step of housing the element in a metal case together with an organic electrolytic solution containing lithium ions ; and In the manufacturing method of an electrochemical capacitor with the process of sealing the opening of the above-mentioned metal casing by the obturation component provided with the hole which the lead of the positive/negative couple pulled out from the above-mentioned element inserts in, When housing the element in a metal case, lithium (corresponding to “lithium metal piece” in the present application) is disposed in a metal case in a conductive state in a conductive state. And then, after housing the element to seal the opening portion of the metal case, electrically connecting the metal case and the negative electrode lead portion withdrawn from the element, thereby causing the electrode layer of the negative electrode constituting the element to occlude lithium ions. A method of winding an element in the atmosphere by a method of arranging lithium in advance within a metal case, and an effect of making it possible to simplify the manufacturing facility, etc. As a joining member provided to hold lithium by crimping, a Ni mesh (corresponding to “conductive material” of the present application) is used, and lithium is disposed on the back side of the Ni mesh provided with a tab, and after being crimped, the element is inserted in the metal case in which lithium is placed on the inner bottom surface. It is described that a Ni mesh to which lithium is pressure-bonded is disposed so that lithium is in contact with the upper surface side of the device, and a tab provided to the Ni mesh is welded to the inner peripheral surface of the metal case to be fixed (Claim 1, [0016], [0040] to [0042], and [0045], and Fig. 7). Referring to FIG. 7, since the conductive material and the lithium metal particles of the invention described in Cited Document 1 are disposed on the longitudinal axis of the rolls, there is no difference between the inventions claimed.
Regarding claim 21, a cell including electrodes and separator therebetween is formed and placed into a case/can with lithium metal and electrolyte containing lithium and connected thereto [0024]-[0029].
Regarding claim 22, assembling the cell in air [0016].
Regarding claim 23, more than 1 electrode, separator and cathode can be utilized.
Regarding claims 24,25,28 and 29, nickel metal mesh and nickel plate are utilized to secure the lithium metal to the case/can by welding or crimping [0037]-[0040].
Regarding claim 26, the electrode can include a current collector of metal foil [0018].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-243888 in combination with Paz et al. (10,297,872).
Features detailed above concerning the teachings of JP 2008-243888 are incorporated here.
JP 2008-243888 fails to teach after lithiation removing the piece of lithium metal from the case.
Paz et al. (10,297,872) teaches a similar lithiation process whereby removal of the lithium metal source is done after the lithiation process (abstract, col. 12, lines 40-50 and Fig. 12 (step 292)).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified JP 2008-243888 lithiation process to include removal of the lithium metal as evidenced by Paz et al. (10,297,872) with the expectation of replacing it for the next lithiation process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10/840,558 in view of Spillman et al. (5,631,102). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant application and the “558 Patent is the recitation of a roll vs. a cell assembly, however, both the roll and cell assembly include a positive electrode, a negative electrode and separator therebetween as well as Spillman et al. (5,631,102) teaching the same (col. 5, lines 55-65).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715